Citation Nr: 0713287	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with a hiatal hernia.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service from July 1973 to 
June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, among other things, denied the 
benefits sought on appeal.

The Board notes that in August 2006 the veteran requested 
that a compensable rating be assigned for his bilateral 
hearing loss.  This issue is not before the Board for 
adjudication and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hypertension that began during active 
service.

3.  The veteran has GERD that began during active service and 
a hiatal hernia that developed during active service.

4.  The veteran has hemorrhoids that developed during active 
service.




CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  GERD with a hiatal hernia was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed hypertension, GERD, a 
hiatal hernia and hemorrhoids during active service.  He 
credibly testified before the Board in August 2006 that he 
performed active duty service for short periods of time 
throughout the 1990's until his retirement in 2001 from the 
Air National Guard/Air Force Reserves.  The veteran stated 
that all of his disabilities were identified by military 
physicians while on periods of active service.

The veteran testified before the Board that he had 
experienced problems with high blood pressure since the 
1970's and had always had flight medics who worked with him 
to keep him qualified for flight status.  He stated that he 
did not begin taking medication for high blood pressure until 
it was formally diagnosed in 2003.  The veteran also 
testified before the Board that he was determined to have 
GERD by military physicians around 1999.  He stated that he 
began taking medication shortly thereafter and had not had 
many symptoms since that time.  As for his hemorrhoids, the 
veteran testified that they were identified in the 1980's and 
have been present ever since.  The veteran stated that he is 
treated for all three disabilities by both a private 
physician as well as VA physicians.

Medical evidence shows that the veteran was determined to 
have hypertension in March 2003, subsequent to his periods of 
service.  In March 2004, a VA examiner noted that the veteran 
did not have sustained hypertension during service and, as 
such, it was not as likely as not that hypertension was 
service-related.  In September 2006, however, the veteran's 
treating physician advised VA that it was his opinion that it 
was at least as likely as not that the veteran's hypertension 
existed prior to his service retirement.

Service medical records show that the veteran was found to 
have hemorrhoids in the 1990's and GERD and a hiatal hernia 
in June 2000.  In March 2004, a VA examiner reviewed all 
medical evidence and opined that the veteran's GERD, hiatal 
hernia and hemorrhoids were service-related.  In September 
2006, the veteran's treating physician opined that it was at 
least as likely as not that GERD, a hiatal hernia and 
hemorrhoids existed prior to service retirement.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The term "active military, naval or air 
service" is defined as (1) active duty or a period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and (2) any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24).  

This case turns on the finding of whether the veteran had 
periods of active service following the issuance of a DD Form 
214 showing active duty from September 1990 to February 1991.  
Unfortunately, the RO appears to have limited its review of 
the evidence to the DD Form 214's as records obtained from 
the Air National Guard Bureau show that the veteran had over 
five hundred days of active duty service following February 
1991 and through his June 2001 retirement.  Consequently, the 
Board finds that the veteran had periods of active service 
during each year of the 1990's as well as in 2000 and 2001; 
the veteran is shown to have had forty-four days of active 
service from December 2000 to June 2001.

The Board points out at this juncture it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that hypertension, GERD with a hiatal hernia and hemorrhoids 
were incurred in or developed during a period of active 
service.  The veteran gave credible testimony before the 
Board that each of his disabilities were identified during 
periods of active service and the medical opinions of record 
show that it is at least as likely as not that each 
disability occurred prior to the veteran's June 2001 service 
retirement.  The Board acknowledges that there are 
conflicting opinions as to the time hypertension actually 
started, but finds that the evidence related to that 
disability is in relative equipoise and resolves all doubt in 
the veteran's favor.  Therefore, service connection for 
hypertension, GERD with a hiatal hernia, and for hemorrhoids 
is granted.


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for GERD with a hiatal hernia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for hemorrhoids is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


